327 F.2d 637
Frank H. GOFORTH, Appellee,v.ALLSTATE INSURANCE COMPANY, Appellant.
No. 9210.
United States Court of Appeals Fourth Circuit.
Argued Jan. 21, 1964.Decided Jan. 24, 1964.

Harry DuMont, Asheville, N.C.  (Uzzell & DuMont, Asheville, N.C., on brief), for appellant.
Harold K. Bennett, Asheville, N.C., for appellee.
Before HAYNSWORTH and BOREMAN, Circuit Judges, and MICHIE, District Judge.
PER CURIAM.


1
We agree with the District Court that a private automobile being driven from the place of business of the owner by a garage keeper to his garage for the purpose of effecting repairs requested by the owner was not being 'used in the automobile business' within the meaning of an exclusion clause in the owner's liability insurance policy.


2
Affirmed.